DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.
Claim Objections
Claims 14 and 23 are objected to because of the following informalities:  
- Claim 14, line 7, “one of the interior walls” should read --one of the interior end walls--
- Claim 23, line 4, “the handle” should read -- the handle relief--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 11-13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6, “the other two storage assemblies” in line 3 lacks proper antecedent basis.  Furthermore, the preamble recites “three or more of the storage assemblies”, and it is unclear which are considered “the other two storage assemblies”.  Appropriate correction is required.
In regards to claim 8, the recitation, “…one of the handle reliefs of the pair of handle reliefs is located between one of the interior end walls” in lines 11-13 appears to be redundant with the limitations of lines 8-9, which renders the claim indefinite.  Appropriate correction is required.
In regards to claim 9, “the handle relief” lacks proper antecedent basis because there is more than one handle relief.  Appropriate correction is required.
In regards to claim 22, “the at least one interior wall” and “the end wall” lack proper antecedent basis.  Furthermore, it is unclear how the frame assembly supports one of the interior walls.  Figure 7 illustrates the interior wall (16) being supported by the top and bottom walls (12, 14) without the frame being attached to the storage assembly, wherein the frame assembly is fastened to the bottom wall (see Para 0032 and Fig. 11).  Therefore, it appears the frame assembly is merely positioned adjacent the interior end wall.  Appropriate explanation or correction is required.
Claims 11-13 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staeger (DE 4,319,228 A).  See English translation.

    PNG
    media_image1.png
    201
    415
    media_image1.png
    Greyscale

Annotated Figure 23. Staeger (DE 4,319,228 A).
In regards to claim 1, Staeger teaches a storage assembly (i.e.; a showcase), comprising: a top wall; a bottom wall (i.e.; the base and corresponding frame on the vertical glass panes of module 3, Fig. 10, Para 0025); a pair of end walls extending between the top and bottom walls and cooperating with the top and bottom walls to define an interior space (i.e.; the vertical glass panes held between the frames; Para 0025); and at least one first end surface (a, Fig. 10) located at a first end of the storage assembly (x1; see annotated figure above) and configured to closely interfit with at least one end surface of a first pair of adjacent storage assemblies (x2 and x3; see annotated figure above) that are substantially similar to the storage assembly at a predefined first angular orientation such that a longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of each of the storage assemblies of the first pair of adjacent storage assemblies when the at least one first end surface of the storage assembly is interfit with the at least one end surface of each of the adjacent storage assemblies of the first pair of adjacent storage assemblies.
In regards to claim 2, Staeger teaches a centerline extending longitudinally between opposite ends of the top wall, and wherein the at least one first end surface (a, Fig. 10) includes a substantially straight edge portion that extends at an angle (1/2 of x, Fig. 10) less than 60 degrees from the centerline at a point of intersection of the substantially straight edge and the center line (i.e.; the angle 0.5x is 45 degrees; see Para 0024, Lines 164-168).
In regards to claim 3, Staeger teaches the top wall includes the substantially straight edge portion (i.e.; the frame of module 3, Fig. 10, placed on the vertical glass panes; Para 0025).
In regards to claim 4, Staeger teaches the substantially straight edge portion (a) is one of a pair of substantially straight edge portions (see Fig. 10).
In regards to claim 5, Staeger teaches the top wall (i.e.; the frame of module 3, Fig. 10, placed on the vertical glass panes; Para 0025) includes a longitudinally-extending front edge (c) and a longitudinally-extending rear edge (c) each extending from the at least one first end surface (a), and wherein the front edge or rear edge is substantially straight along a length thereof.
In regards to claim 6, Staeger teaches a storage arrangement comprising three or more of the storage assemblies (x1, x2, x3; see annotated figure above) of claim 1, wherein the at least one first end surface (a) of each of storage assembly closely interfits with the at least one first end surface (a) of the other two storage assemblies.
Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath (US Pat. No. 5,405,192).
In regards to claim 8, McGrath teaches a storage assembly, comprising: a top wall (18); a bottom wall (16) spaced from the top wall; a pair of interior end walls (i.e.; the interior wall of 30) extending between and abutting the top and bottom walls (i.e.; tabs 31 are received in channels 19 and 23 to maintain the strut in place; Col 3, Lines 61-65) and cooperating with the top and bottom walls to define an interior storage space; a pair of exterior end walls (24) extending between the top and bottom walls and spaced outward of the interior end walls; andFirst Named Inventor : David Williams Appln. No.: 16/833,739Page:4a handle relief (32) extending into the top wall at a position between one of the interior end walls and one of the exterior end walls and capable of being grasped by a user to move the storage assembly (i.e.; prior to insertion of 34); and wherein the handle relief is one of a pair of handle reliefs where one of the handle reliefs of the pair of handle reliefs is located between one of the interior end walls and one of the exterior end walls and the other handle relief of the pair of handle reliefs is located between the other interior end wall and the other exterior end wall (i.e.; the sockets 32 are at the end portions of 18 between the exterior walls and the interior walls).
In regards to claim 9, McGrath teaches the handle relief includes an aperture (32) extending between top and bottom surface of the top wall (18).
Claims 14, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyman, Jr. (US Pat. No. 3,450,451).
In regards to claim 14, Lyman teaches a storage assembly, comprising: a top wall (39); a bottom wall (36) spaced from the top wall; a pair of interior end walls (21 in the example of Fig. 5) extending between the top and bottom walls and cooperating with the top and bottom walls to define an interior storage space; an exterior wall (41) extending between the top and bottom walls and positioned outside of the internal storage space, wherein the top wall, one of the interior walls and the exterior wall cooperate to define an open area; and a frame assembly (38) located within the open area (i.e.; a surface of 38 is part of the open area) and extending between the top and bottom walls, wherein the frame assembly supports the exterior wall from the bottom wall (Col 3, Lines 18-33).
In regards to claim 15, Lyman teaches the frame assembly includes an upper frame portion (39a) positioned adjacent the top wall (39), a lower frame portion (36a) positioned adjacent the bottom wall (36), and one or more vertical frame members (38) extending between the upper and lower frame portions.
In regards to claim 22, as best understood with respect to the 112b rejection above, Lyman teaches the frame assembly supports the at least one interior wall (21) and the end wall (41) from the bottom wall (i.e.; portion 36a of the frame assembly cooperates to support the interior walls).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Staeger (DE 4,319,228 A) in view of Dettmann (US Pub. No. 2004/0119382 A1).  See English translation.
In regards to claim 7, Staeger teaches a storage arrangement comprising three of the storage assemblies (x1, x2, x3; see annotated figure above) of claim 1, wherein a longitudinally-extending centerline of each of the storage assemblies extends at about 90 degrees from a centerline of the first pair of adjacent storage assemblies when the at least one first end surface (a) of each of the storage assemblies is closely interfit with the at least one end surface of the first pair of adjacent storage assemblies.
Staeger does not particularly teach the angle being about 120 degrees.  However, Dettmann recognizes the angle of an end surface of a storage assembly can vary and is within the spirit and scope of the invention (Para 0032).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Staeger’s angle to be about 120 degrees, since such a modification would be within the spirt and scope of the invention as recognized by Dettmann, and the predictable result would be the change in spacing between the sidewalls of the adjacent storage assemblies based on the particular configuration desired.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Staeger (DE 4,319,228 A) in view of Boisson (FR 2,639,527 A1).  See English translation.
In regards to claims 21 and 24, Staeger does not teach at least one second end surface located at a second end of the storage assembly opposite the first end of the storage assembly and configured to closely interfit with at least one end surface of a second pair of adjacent storage assemblies that are substantially similar to the storage assembly at a predefined second angular orientation such that the longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of each of the storage assemblies of the second pair of adjacent storage assemblies when the at least one second end surface of the storage assembly is interfit with the at least one end surface of each of the storage assemblies of the second pair of adjacent storage assemblies (claim 21); and at least one second end surface located at a second end of the storage assembly and configured to closely interfit with at least one end second surface of a second pair of adjacent storage assemblies that are substantially similar to the storage assembly at a predefined second angular orientation such that the longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of each of the storage assemblies of the second pair of adjacent storage assemblies when the at least one second end surface of the storage assembly is interfit with the at least one end second surface of each of the adjacent storage assemblies of the second pair of adjacent storage assemblies (claim 24).
However, Staeger teaches exemplary embodiments and arrangements, and almost inexhaustible design possibilities (Para 0026, Lines 185-194).  Boisson further teaches storage assemblies that have angled surfaces (at 9) on both sides of the storage assembly for interfitting adjacent storage assemblies (see Figs. 1 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Staeger’s storage assemblies to include at least one second end surface located at a second end of the storage assembly opposite the first end of the storage assembly and configured to closely interfit with at least one end surface of a second pair of adjacent storage assemblies that are substantially similar to the storage assembly at a predefined second angular orientation such that the longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of each of the storage assemblies of the second pair of adjacent storage assemblies when the at least one second end surface of the storage assembly is interfit with the at least one end surface of each of the storage assemblies of the second pair of adjacent storage assemblies (claim 21); and at least one second end surface located at a second end of the storage assembly and configured to closely interfit with at least one end second surface of a second pair of adjacent storage assemblies that are substantially similar to the storage assembly at a predefined second angular orientation such that the longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of each of the storage assemblies of the second pair of adjacent storage assemblies when the at least one second end surface of the storage assembly is interfit with the at least one end second surface of each of the adjacent storage assemblies of the second pair of adjacent storage assemblies (claim 24).  The motivation would have been for the purpose of allowing additional possibilities of the configurations of storage assemblies as exemplified by Boisson (e.g.; in Fig. 6 of Boisson), since Staeger’s intentions are to have inexhaustible design possibilities (Para 0026, Lines 185-194 of Staeger).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath (US Pat. No. 5,405,192) in view of Lyman, Jr. (US Pat. No. 3,450,451).
In regards to claim 11, McGrath does not teach one or more wheels coupled to the bottom wall and configured to support the storage assembly above a floor surface.
Lyman teaches a storage assembly including one or more wheels (37) coupled to the bottom wall (36) and configured to support the storage assembly above a floor surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify McGrath’s storage assembly to include one or more wheels coupled to the bottom wall and configured to support the storage assembly above a floor surface as taught by Lyman.  The motivation would have been for the purpose of making the storage assembly more portable.
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath (US Pat. No. 5,405,192) in view of Case (US Pat. No. 3,520,583).
In regards to claim 12, McGrath does not teach a cap member covering at least a portion of an upper surface of the top wall and including a cap handle relief that substantially overlaps the handle relief.
Case teaches a storage assembly having a cap member (164) covering at least a portion of an upper surface of the top wall (16) and including a cap handle relief that substantially overlaps a handle relief (154).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify McGrath’s storage assembly to include a cap member covering at least a portion of an upper surface of the top wall and including a cap handle relief that substantially overlaps the handle relief.  The motivation would have been for the purpose including a changeable wear surface as taught by Case (Col 4, Lines 28-35).
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath (US Pat. No. 5,405,192) in view of Staeger (DE 4,319,228 A).  See English translation.
In regards to claim 13, McGrath teaches at least one end surface configured to closely interfit with at least one end surface of an adjacent storage assembly (50) at a predefined angular orientation such that a longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of the adjacent storage assembly when the at least one end surface of the storage assembly is interfit with the at least one surface of the adjacent storage assembly (e.g.; see Fig. 9).
McGrath does not teach the adjacent storage assembly being substantially similar to the storage assembly.  Staeger teaches adjacent storage assemblies of similar construction (e.g.; modules 4) with end surface closely interfit such that the longitudinal axes are offset.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify McGrath’s storage assembly such that the adjacent storage assembly is substantially similar as taught by Staeger.  The motivation would have been for the purpose of eliminating the need of the separate storage assembly (50) between two adjacent similar storage assemblies (10) to create an angular configuration of the adjacent storage assemblies as is taught by Staeger when joining adjacent storage assemblies of like configuration.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman, Jr. (US Pat. No. 3,450,451) in view of Breining et al. (US Pat. No. 5,634,649).
In regards to claims 16 and 17, Lyman does not teach the frame assembly has a substantially triangularly-shaped cross-section configuration (claim 16); and the frame assembly comprises metal (claim 17).
Breining teaches a storage assembly having frame assemblies (2) that have a substantially triangularly-shaped cross-section configuration (e.g.; see Figs. 14 and 15; Col 5, Lines 43-48), and the frame assemblies comprise metal (see claim 17 of Breining).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lymans’s storage assembly to have a frame assembly having a substantially triangularly-shaped cross-section configuration (claim 16); and the frame assembly comprises metal (claim 17).  Such modifications are merely design choices to fit varied housing cases and working means as taught by Breining (Col 5, Lines 43-48).
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman, Jr. (US Pat. No. 3,450,451) in view of McGrath (US Pat. No. 5,405,192).
In regards to claims 18 and 23, Lyman does not teach a handle relief extending through the top wall at a position between one of the interior end walls and the exterior wall and configured for grasping by a user to move the storage assembly, and wherein the frame assembly is horizontally offset from the handle relief at a bottom surface of the top wall (claim 18); and a handle relief extending through the top wall at a position between one of the interior end walls and the exterior end wall, wherein the handle is horizontally offset from the interior storage space (claim 23).
McGrath teaches a storage assembly (10) including a handle relief (32) extending through the top wall (18) at a position between one of the interior end walls (i.e.; an interior wall of 30) and the exterior wall (24) and capable of being grasped by a user to move the storage assembly (prior to insertion of 34), and wherein the frame assembly (e.g.; portion 21) is horizontally offset from the handle relief at a bottom surface of the top wall (claim 18); and a handle relief (32) extending through the top wall (18) at a position between one of the interior end walls (i.e.; an interior wall of 30) and the exterior end wall (24), wherein the handle is horizontally offset from the interior storage space (e.g.; defined by 30) (claim 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lyman’s storage assembly to include a handle relief extending through the top wall at a position between one of the interior end walls and the exterior wall and configured for grasping by a user to move the storage assembly, and wherein the frame assembly is horizontally offset from the handle relief at a bottom surface of the top wall (claim 18); and a handle relief extending through the top wall at a position between one of the interior end walls and the exterior end wall, wherein the handle is horizontally offset from the interior storage space (claim 23).  The motivation would have been for the purpose of insertion of advertising material as taught by McGrath (Col 4, Lines 1-5).
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman, Jr. (US Pat. No. 3,450,451) in view of Staeger (DE 4,319,228 A).  See English translation.
In regards to claim 20, Lyman does not teach at least one end surface configured to closely interfit with at least one end surface of an adjacent storage assembly that is substantially similarly to the storage assembly at a predefined angular orientation such that a longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of the adjacent storage assembly when the at least one end surface of the storage assembly is interfit with the at least one surface of the adjacent storage assembly.
Staeger teaches similar storage assemblies (e.g.; modules 3 or 4) having interfit end surfaces at predetermined angular orientations such that a longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of the adjacent storage assembly when the at least one end surface of the storage assembly is interfit with the at least one surface of the adjacent storage assembly (see also the analysis of claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lyman’s storage assembly to have at least one end surface configured to closely interfit with at least one end surface of an adjacent storage assembly that is substantially similarly to the storage assembly at a predefined angular orientation such that a longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of the adjacent storage assembly when the at least one end surface of the storage assembly is interfit with the at least one surface of the adjacent storage assembly.  The motivation would have been for the purpose of producing inexhaustible design possibilities as taught by Staeger (Para 0026, Lines 185-194).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Case (US Pat. No. 3,520,583) teaches a cp member with cap handle relief that substantially overlaps a handle relief as similarly addressed with respect to claim 12.  However, further modification of Lyman would involve improper hindsight in view of Applicant’s disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631